Citation Nr: 1549281	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, status post fracture, of the left foot prior to May 27, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for residuals, status post fracture, of the left foot on or after May 27, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1987 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the September 2010 rating decision also denied the Veteran's claims for service connection for migraine headaches; peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; and peripheral neuropathy, right upper extremity.  The RO also denied reopening a claim for service connection for nerve damage, left shoulder (claimed as peripheral neuropathy, left upper extremity).  The Veteran submitted a timely notice of disagreement for all of those issues in October 2010.  In an April 2011 rating decision, the RO granted service connection for migraine headaches and explained that the Veteran's paresthesias was included in the assigned disability rating.  The RO also characterized the Veteran's service-connected headache disability as migraine headaches with associated acute paresthesias of various and alternating areas, to include all extremities (claimed as migraines and peripheral neuropathy of all extremities).  In a May 2011 letter notifying the Veteran of the decision, the RO informed the Veteran that this rating decision was considered a grant of these benefits sought on appeal.  She did not appeal.  As a result, the only issue currently on appeal is entitlement to an increased evaluation for the Veteran's service-connected left foot disability.  

During the pendency of the appeal, in a September 2014 rating decision, the RO increased the Veteran's disability rating for residuals, status post fracture, of the left foot to 10 percent effective from May 27, 2014.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal and has been recharacterized to reflect the staged ratings.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files were reviewed for this appeal.  The VBMS folder contains a May 2014 private medical record from the South Carolina Sports Medicine and Orthopaedic Center; a September 2014 VA examination report; a September 2014 rating decision; and an October 2015 informal hearing presentation.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It appears that there may be outstanding and relevant private treatment records that are not associated with the claims file.  In this regard, during a September 2014 VA examination, the Veteran reported that she was being treated by a podiatrist and that she planned to undergo left foot surgery that winter.  However, the only recent private treatment record pertinent to this claim is a May 2014 record submitted by the Veteran.  That record does not discuss the Veteran's planned surgery.  Nor is it clear as to whether she underwent the surgery following the examination. Thus, on remand, the AOJ should attempt to obtain any outstanding medical records.

Moreover, the Board notes that there is additional evidence that was not considered by the AOJ in a supplemental statement of the case (SSOC).  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of that evidence.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31, 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected left foot disability, to include any discussion or scheduling of surgery.  A specific request should be made for any surgical records related to the Veteran's left foot.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected residuals, status post fracture, of the left foot.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's left foot disability under the rating criteria.  In particular, the examiner should identify the symptoms and impairment attributable to the Veteran's connected residuals, status post fracture, of the left foot.  

He or she should also indicate whether the disability (as opposed to the Veteran's service-connected left foot bunion) is manifested by flatfoot, weak foot, claw foot (pes cavus), anterior metarsalgia (Morton's disease), hallux rigidus, hammer toe, and malunion or nonunion of the tarsal or metatarsal bones.   If so, the examiner should provide the findings necessary to evaluate those manifestations under the rating criteria.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

